Citation Nr: 0737046	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1992 for the assignment of a 10 percent rating for tinnitus.   


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active service from September 1968 to June 
1970, to include combat service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for tinnitus, effective November 30, 1993, and a 10 percent 
rating was assigned from that date.  The RO later amended 
that award to reflect a grant of service connection effective 
November 30, 1992, and a 10 percent rating was assigned from 
that date.  The veteran appealed.  In a June 2000 Board 
decision, the Board denied entitlement to an earlier 
effective date.  

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In an April 2001 Motion for 
Remand, the Secretary of Veterans Affairs (VA) noted the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 
2000), which substantially amended statutory provisions 
concerning the assistance to be afforded claimants of 
veterans' benefits, and its applicability to cases not 
finally decided on the date of enactment.  The Court granted 
the Secretary's Motion and vacated the June 2000 Board 
decision.  Thereafter, the case was returned to the Board for 
action consistent with the Secretary's motion and the Court's 
Order.  In a March 2002 Board decision, the Board denied 
entitlement to an earlier effective date.  

During the pendency of the effective date appeal, the veteran 
filed a motion for revision of a May 1974 Board decision on 
the basis of clear and unmistakable error.  In a March 2002 
decision, the Board denied the veteran's motion for revision 
on the basis of clear and unmistakable error.  The veteran 
appealed both decisions to the Court.  

In June 2003, the Court granted the Secretary's Motion for 
Joint Remand and vacated both March 2002 Board decisions.  
Thereafter, the case was returned to the Board for action 
consistent with the Secretary's motion and the Court's Order.  

In a February 2004 Board decision, the Board granted the 
veteran's motion for revision of the May 1974 Board decision 
on the basis of clear and unmistakable error.  

In February 2004, the effective date appeal was remanded to 
the RO.  

During the pendency of the above appeals, an April 2005 
rating decision severed service connection for tinnitus prior 
to November 30, 1992.  The veteran appealed this rating 
decision.  

In a December 2006 Board decision, the Board restored service 
connection for tinnitus from November 29, 1972 to November 
29, 1992.  The Board remanded the issue of entitlement to an 
earlier effective date for the assignment of a 10 percent 
rating for tinnitus to the RO for readjudication.    

The only issue remaining before the Board is entitlement to 
an earlier effective date for the assignment of a 10 percent 
rating for tinnitus.  


FINDINGS OF FACT

1.  Service connection for tinnitus, rated as zero percent 
disabling, is effective November 29, 1972.  

2.  There is no competent evidence that the tinnitus was due 
to brain disease due to trauma or due to cerebral 
arteriosclerosis.  

3.  It is factually ascertainable from March 10, 1976 that 
the veteran's tinnitus was persistent and was due to acoustic 
trauma.    


CONCLUSION OF LAW

The criteria for an effective date of March 10, 1976 for the 
assignment of a 10 percent rating for service-connected 
tinnitus have been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.114, 3.400, 4.87, Diagnostic Code 6260 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Effective Date 

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007). 

The provisions of the VA rating schedule in effect in 1972 
provided that tinnitus was to be rated as non-compensable, 
unless it was a symptom of brain disease due to trauma or 
cerebral arteriosclerosis.  38 C.F.R. § 4.84b, Diagnostic 
Code 6260 (1972).  However, effective March 10, 1976, the 
rating schedule was amended providing for a 10 percent 
disability rating for tinnitus that was "persistent as a 
symptom of head injury, concussion, or acoustic trauma."  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1976).  See 41 Fed. 
Reg. 11,291, 11,298 (March 18, 1976).

Diagnostic Code 6260, as amended June 10, 1999, authorizes a 
10 percent rating for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).

Diagnostic Code 6260 was again revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2007). 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran argues that an effective date of March 10, 1976 
is warranted for the assignment of the 10 percent rating for 
tinnitus.  He argues that the 10 percent rating should be 
assigned to the tinnitus from the effective date of the 
revision to Diagnostic Code 6260 which is March 10, 1976.  In 
a January 2005 statement, the veteran indicated that he was 
only seeking an effective date of March 10, 1976 and he was 
not seeking a compensable evaluation for tinnitus before 
March 10, 1976.  

Initially, the Board finds that statutory authority permits 
the assignment of an effective date earlier than November 30, 
1992 for the assignment of the 10 percent rating for 
tinnitus.  During the pendency of this appeal, in a February 
2004 Board decision, the Board held that there was clear and 
unmistakable error in the May 1974 Board decision in denying 
entitlement to service connection for hearing loss.  The 
Board indicated that clear and unmistakable error was 
committed in the May 1974 decision because the Board did not 
consider a doctor's opinion linking current defective hearing 
to service and the Board had no basis for rejecting this 
opinion.  Thus, the motion for revision of the May 1974 Board 
decision on the basis of clear and unmistakable error was 
granted. 

The RO implemented the Board's February 2004 decision in a 
March 2004 rating decision.  In the March 2004 rating 
decision, the RO granted service connection for hearing loss 
with tinnitus, and assigned a zero percent rating from 
November 29, 1972.  The Board notes that the statutory 
authority for the assignment of November 29, 1972 as the 
effective date is 38 U.S.C.A. §7111 (West 2002); 38 C.F.R. 
§ 20.1406(a) (2007).  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 C.F.R. § 20.1406(a).  
November 29, 1972 is the date of the claim that led to the 
appeal decided in the May 1974 Board decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The veteran was notified of the March 2004 rating decision in 
April 2004.  He filed a notice of disagreement as to the 
effective date in December 2004.  A statement of the case was 
issued in January 2005.  The veteran's attorney filed a 
substantive appeal in February 2005.  Thus, the Board finds 
that the issue of entitlement to an effective date earlier 
than November 30, 1992 for the assignment of a 10 percent 
rating for tinnitus is properly before the Board for 
appellate review.  See 38 C.F.R. §§ 20.200, 20.202 (2007). 

The Board also notes that subsequent to the February 2004 
Board decision and the March 2004 RO decision, in a December 
2006 Board decision, the Board restored service connection 
for tinnitus from November 29, 1972 to November 29, 1992.  
Essentially, the Board held that the claim for service 
connection for tinnitus was received on November 29, 1972.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

For the time period of November 29, 1972 to March 9, 1976, 
the provisions of the VA rating schedule provided that 
tinnitus was to be rated as non-compensable, unless it was a 
symptom of brain disease due to trauma or cerebral 
arteriosclerosis.  38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1972).  The competent evidence of record establishes that 
the veteran has tinnitus due to acoustic trauma.  See the 
July 1973 medical statement by Dr. H.K.  There is no 
competent evidence that the tinnitus was due to brain disease 
due to trauma or due to cerebral arteriosclerosis.  

Under the regulations in effect from March 10, 1976 to 
November 29, 1992, persistent tinnitus as a symptom of 
acoustic trauma warrants a 10 percent disability evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (in effect prior to 
June 10, 1999).  

The Board finds that the medical evidence of record 
establishes that the veteran's tinnitus was persistent and 
was a symptoms of acoustic trauma on and after March 10, 
1976.  In a July 1973 statement, Dr. H.K. stated that the 
veteran's audiogram showed severe acoustic trauma caused by 
exposure to loud noises while in the military.  He noted that 
the veteran was seen for hearing loss and tinnitus in both 
ears.  A March 1988 audiometric evaluation report indicates 
that the veteran's tinnitus comes and goes.  A November 1994 
VA audiometric examination report indicates that the veteran 
reported having bilateral tinnitus for 20 years.  He reported 
that the tinnitus was constant, and it had a mild to moderate 
effect on his life.  The veteran described the tinnitus as a 
dull roar and a high-pitched tone.  The Board finds that this 
evidence is sufficient to meet the criteria for a 10 percent 
rating for tinnitus under the former provision of Diagnostic 
Code 6260, in effect prior to June 10, 1999.  

The Board finds that March 10, 1976 is the proper effective 
date for the award of a 10 percent rating for tinnitus 
because that is the date where the increase became factually 
ascertainable after the filing of the claim, and therefore, 
the effective date would be the date of increase.  See 
generally Harper v. Brown, 19 Vet. App. 125 (1997).

March 10, 1976 is also the proper effective date pursuant to 
38 C.F.R. § 3.114.  The provisions of 38 C.F.R. § 3.114, 
which implement 38 U.S.C.A. § 5110(g), state in pertinent 
part, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary [of VA] or by the Secretary's direction, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 C.F.R. § 3.114(a) (2007).  

In the present case, the 10 percent rating is assigned 
pursuant to the revised provision of Diagnostic Code 6260, so 
the effective date of the increase is the effective date of 
the amended regulation.  38 C.F.R. § 3.114.  As noted above, 
the competent evidence of record establishes that the veteran 
had persistent tinnitus due to acoustic trauma at the time 
that the rating schedule was amended to allow for a 10 
percent rating. 

In summary, the evidence of record supports the assignment of 
an effective date of March 10, 1976 for the assignment of a 
10 percent rating for tinnitus for the reasons and bases 
described above.  Regarding the time period of November 29, 
1972 to March 9, 1976, the assignment of a 10 percent rating 
for tinnitus is not warranted because there is no competent 
evidence that the tinnitus was due to brain disease due to 
trauma or due to cerebral arteriosclerosis.  Furthermore, the 
veteran is only seeking the assignment of an effective date 
of March 10, 1976 for the assignment of the 10 percent rating 
for tinnitus.  Thus, this determination constitutes a full 
grant of the benefits sought by the veteran.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating his claim.

In any event, a February 2005 VCAA letter informed the 
veteran of the information and evidence necessary to 
establish an earlier effective date for the award of service 
connection, informed him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA, and asked the veteran to provide VA with any 
evidence or information he had pertaining to his claim. 



ORDER

Entitlement to an effective date of March 10, 1976, for the 
assignment of a 10 percent rating for tinnitus, is warranted, 
and the appeal is granted to that extent.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


